Dixon, C. J.
The facts stated in the complaint and affidavit of the plaintiff, and in the affidavit of Mr. Pettit, show that the defendant is estopped from setting up, as against the plaintiff, that there was a defect of title or failure of consideration for the nóte and mortgage, or that his interest in the mortgaged premises is an insufficient security for the debt. The affidavits which were made and read in resistance of the motion, are not controverted or attempted to be by the defendant. The facts stated in them must be taken to be true, as alleged; and, if so, the defendant has no ground for the motion. The plaintiff is entitled to proceed with his foreclosure, and, if the debt is not paid, to sell the premises; and the purchaser may perfect the title afterwards should it prove to be defective. If the defendant, upon discovering the alleged defect in his title, had immediately commenced his action to correct the mistake, and had shown that he was prosecuting it with all due diligence to a judgment, the court might, perhaps, in its discretion, have stayed proceedings in this suit until the title was perfected. But as it is, we think no reason is shown for arresting the proceedings of the plaintiff, or compelling him to litigate and settle the question of the defendant’s title, before he shall be permitted to foreclose and sell.
By the Court — Order reversed.